Citation Nr: 0531498	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-42 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant enlisted in the United States Army National 
Guard in March 1975 and was discharged in December 1975.

This appeal arises from an April 1995 letter determination by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which advised the 
appellant that new and material evidence was required to 
reopen a claim for service connection for a psychiatric 
disorder.  

In September 1997, the Board remanded this case.  In the 
Board's September 1997 remand, the Board noted that the M&ROC 
had also denied a claim for service connection for a 
bilateral knee disorder, and that the appellant had filed a 
notice of disagreement (NOD) with that decision.  The matter 
was referred to the M&ROC for appropriate action.  
Subsequently, the appellant perfected an appeal of that 
issue.  In June 2001, the Board remanded both issues to the 
M&ROC.



FINDINGS OF FACT

1.  The appellant was a member of the Kansas National Guard 
from March to December 1975, but did not serve on active duty 
or inactive duty training (ADT); at most, he had inactive 
duty training (IDT).

2.  In a June 1988 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a psychiatric disorder.  A 
notice of disagreement was not received within the subsequent 
one-year period.

3.  Evidence submitted since the RO's June 1988 rating 
decision, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The appellant does not have a bilateral knee disability 
which is the result of an injury during IDT.


CONCLUSIONS OF LAW

1.  The RO's June 1988 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's June 1988 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).

3.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an October 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the March and April 2005 
supplemental statements of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  As indicated below, VA made 
extensive efforts to verify the appellant's service.   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Service Matters

VA may only pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. §§ 1110, 1131.  This includes 
injuries or diseases incurred during active duty training 
(ADT), or injuries suffered during IDT.  See 38 U.S.C.A. § 
101(24).  There is no authority for payment of such 
disability compensation to non-veterans.  38 U.S.C.A. § 
101(2); see Office of Personnel Management (OPM) v. Richmond, 
496 U.S. 414, 110 S. Ct. 2465 (1990), rehearing denied, 497 
U.S. 1046, 111 S. Ct. 5 (1990) (Federal agency has no power 
to administratively enlarge entitlements established and 
delimited by Congress).

In this case, in the prior Board remand decisions, it was 
noted that was unclear whether the appellant ever performed 
full time duty in the active military service of the United 
States, or whether he performed any creditable ADT as a 
member of the Army National Guard or any other reserve 
component of the U.S. Armed Forces.  

The State of Kansas Adjutant General's Office (AGO) Special 
Orders Number 90 Extract, dated in March 1975, showed that 
the appellant was ordered to report to ADT at Fort Polk, 
Louisiana, no later than May 13, 1975, but his Enlisted 
Qualification Record (EQR, DA Form 20) indicated that his 
status on May 14, 1975 was "[a]waiting entry on A[ctive] 
D[uty]."  The appellant's ADT orders were rescinded, not 
modified, on November 24, 1975 by the Kansas AGO Special 
Orders 328 Extract.

Service medical records submitted by the appellant indicate 
that he was seen at the "Ft. Polk Reception Station Eye 
clinic," on May 16, 1975, but a May 22, 1975 entry indicates 
that the appellant reported he was absent without leave 
(AWOL) at that time.  There was no evidence that the 
appellant was accepted onto active duty at any time while at 
Fort Polk, although he alleged that he had either served on 
active duty or ADT, and that he completed at least 6 months 
of basic training and AIT.  There was no indication in the 
service medical records that any condition for which he 
sought treatment at Fort Polk occurred while proceeding 
directly to or returning directly from ADT.

The National Guard Bureau "Report of Separation and Record 
of Service" (NGB Form 22) dated in December 1975 
affirmatively indicated that he had performed no days of 
initial ADT.  That form reported that appellant had performed 
8 months, 22 days total service for pay purposes, but there 
was no indication or suggestion that any of this service was 
on active duty.

In March 1981, a VA Form 21-3101 was prepared in order to 
verify the appellant's service.  It was determined that the 
State Adjutant General's Office should be contacted.  This 
was done.  In April 1981, it was determined by the Chief of 
the Archives and Records Center of the Kansas Adjutant 
General's Office that the appellant had no active duty or 
active duty training.  

In June 1982, on a VA Form 07-3101, Request for Information, 
it was again verified that the appellant had no active 
service.  

Thereafter, according to a September 1995 letter from the 
State of Kansas Military Department Adjutant General's 
Office, the appellant enlisted in that State's Army National 
Guard on March 25, 1975, and was honorably discharged on 
December 16, 1975 for "failure to meet procurement 
standards."  No active duty or ADT service was indicated in 
that letter.  

The appellant's Army National Guard Retirement Credits Record 
(NGB Form 23) indicated that during the period March 25, 1975 
to December 16, 1975, the appellant performed no IDT and no 
ADT.  He received 11 "gratuitous" retirement points for his 
membership in the Army National Guard during this period.  A 
notation by the Chief, Archives & Records Section of the 
Kansas Adjutant General's Office dated April 1, 1981 stated, 
"[o]ur records reflect that [the appellant] had no active 
duty or active duty for training while a member of the Kansas 
Army National Guard."  In addition, a statement from the 
Colonel of the Kansas Army National Guard Chief of Staff, 
dated in May 1996, indicated that the appellant was carried 
AWOL by the unit he was assigned to while enlisted.  

The Board remanded this case to resolve whether the appellant 
had active duty, ADT, or IDT during the period of March 25, 
1975 to December 16, 1975.  In October 2002, a VA Form 21-
3101, Request for Information, was prepared.  Information was 
received indicating that the requested information was not in 
the possession of ARPERSCOM and that the State Adjutant 
General of Kansas should be contacted.  However, that 
authority had already been contacted.  In July 2003, another 
VA Form 3101 was prepared.  No information was available.  In 
August 2003, February 2004, and May 2004, letters were sent 
to the appropriate company of the Kansas Army National Guard, 
in which an inquiry was made about the appellant's service.  
In March 2005, it was determined that records from the 
appellant's National Guard Division could not be obtained.  
In addition, his prison records were not forthcoming.  In 
March 2005, the appellant was notified that VA had made 
multiple attempted to obtain his records from service and 
prison with no response.  

At this juncture, the Board finds that VA made exhaustive 
attempts to verify the appellant's service and obtain the 
service medical records.  The appellant has been fully 
notified of these efforts.  The available documentation shows 
no active duty or ADT.  


Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Psychiatric 
Disorder

In a September 1982 rating decision, service connection for a 
nervous disorder was denied.  The appellant appealed that 
determination to the Board.  In a December 1983 
determination, the Board concluded that the appellant had a 
psychosis which clearly and unmistakably preexisted service 
and was his preexisting psychosis was not aggravated during 
service.  

In an August 1985 rating decision, the prior denial of 
service connection was upheld.  The appellant appealed to the 
Board.  In an August 1986 decision, the Board determined that 
the evidence submitted in support of the reopened claim did 
not establish  a new factual basis sufficient to warrant an 
allowance of service connection for an acquired psychiatric 
disorder.  

In a June 1988 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a psychiatric disorder.  The 
appellant did not appeal.  

In April 1995, a new claim of service connection for a 
psychiatric disorder was received.  

In support of the claim to reopen, additional records were 
received.  Private medical records were received from Larned 
State Hospital, Rainbow Hospital, Rainbow Mental Health, 
Topeka State Hospital, Lansing Correctional Facility, Prison 
Health Services, and from Alex B. Caldwell, PhD.; VA medical 
records were received; duplicate service medical records were 
received; and service records were received, as indicated 
above.  During his treatment, the veteran was variously 
diagnosed as having a bipolar disorder, anti-social 
personality disorder, schizophrenia, and schizoaffective 
disorder.  In addition, service records were received which 
failed to show that the veteran had active duty or ADT as a 
member of the National Guard.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The last 
final disallowance of record was the June 1988 rating 
decision.  38 U.S.C.A. § 7105.  

Thus, to reopen the claim, the appellant would need to 
establish that the psychiatric disorder was aggravated during 
service or that it did not preexist service and was initially 
incurred therein or a psychosis was incurred or aggravated 
within one year of separation.  However, in this case, since 
the prior final decision, the additional evidence establishes 
that the veteran did not have active duty or ADT.  Thus, the 
appellant's claim fails based on his service.  

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  "Active military, naval, and air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24); 38 C.F.R. § 3.6(a), (c), (d).  

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131.  To establish 
status as "veteran" based on active duty for training, a 
claimant must establish that he was disabled resulting from 
an injury or disease incurred in or aggravated during the 
line of duty during that period.  38 U.S.C.A. §§ 101(2), 
(24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  If the claimant does not qualify as a 
"veteran" with respect to a particular claim, the claimant is 
not entitled to the presumptions of soundness or aggravation 
as to that claim.  Paulson v. Brown, 7 Vet. App. 466, 470- 71 
(1995).  Nor is the claimant entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  Therefore, in a case where the claimant has only 
had periods of inactive duty and active duty for training, 
status as a "veteran," as defined above, must be shown 
before these presumptions apply.  Paulson and Biggins, both 
supra.  Although the presumption of soundness can only be 
overcome by clear and unmistakable evidence that a disability 
existed prior to service and was not aggravated by such 
service, when no such presumption is applicable, evidence 
that a disability existed prior to service need only be 
established by a preponderance of the evidence to support a 
finding that the disease was not incurred in service.  Id.

Thus, in this case, the appellant, at most, had IDT.  
Although IDT was not confirmed, the Board will assume for the 
sake of argument, but not concede that there was IDT.  In 
order to establish service connection, the evidence must 
therefore show that the veteran was disabled or died from an 
injury incurred or aggravated in line of duty, or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  

Service connection is sought for a psychiatric disorder.  A 
psychiatric disorder is a disease.  There is no evidence of 
an injury which caused a current psychiatric disorder.  

With regard to whether the claim may be reopened, the 
additional records bear on the matter of whether the 
appellant meets the initial threshold service requirement.  
Since he only had, at most, IDT, service connection may only 
be granted for injuries sustained during IDT.  The appellant 
has psychiatric disability which is a disease, not the result 
of an injury.  Thus, service connection may not be granted in 
any event here, even if the record were to show inservice 
aggravation, that a psychiatric disorder began during the 
service period, or that a psychosis was incurred or 
aggravated within one year of separation.  The claim here is 
actually being considered on the initial threshold 
requirement of whether the appellant had the requisite 
service relative to the claimed disability, the claim may not 
be reopened.  The claim may not be reopened because the 
additional evidence provides no basis under which the claim 
can be granted.  Rather, it provides a basis for denial.  
Thus, the additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

New and material evidence has not been received since the 
RO's June 1988 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Entitlement to Service Connection for a Bilateral Knee 
Disability

As indicated above, in order for service connection to be 
warranted, the evidence must show that the appellant has a 
current knee disability which is the result of any injury on 
IDT.  

A review of the available service medical records shows that 
the appellant was seen in May 1975 for water on his knees.  
He was diagnosed as having mild patellar chondromalacia and 
minimal effusion.  He was determined to be fit for duty.  

Post-service, in May 1996, the appellant was seen by VA for 
complaints of knee pain.  There was no evidence of 
significant pathology.  From June 1998 to September 1999, the 
appellant was seen for degenerative joint disease of the 
knees/patellofemoral arthritis.  

In sum, there is no evidence that the appellant sustained an 
injury to either knee during a period of IDT.  He was seen on 
one occasion, in May 1975, for mild patellar chondromalacia 
and minimal effusion.  However, this record only shows that 
he had knee disease at that time, not that he had suffered a 
knee injury specifically while performing a period of IDT.  
The appellant was treated and diagnosed post-service as 
having bilateral knee arthritis.  There is no evidence that 
this diagnosis is due to an injury sustained during a period 
of IDT.  

The Board exhausted all efforts, as noted, to obtain records 
to assist in substantiating the appellant's claim.  The 
attempts were futile.  The appellant was fully notified in 
this regard.  As the preponderance of the evidence is against 
the veteran's claim, service connection is not warranted.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.


ORDER

The application to reopen the claim of service connection for 
a psychiatric disorder is denied.

Service connection for a bilateral knee disability is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


